I concur in the result. Taking the view of the facts most favorable to plaintiff, the emergency may have required additional assistance, and Miller's authority to procure it might be implied. Haluptzok v. G. N. Ry. Co. 55 Minn. 446,57 N.W. 144, 26 L.R.A. 739; *Page 424 
Hollidge v. Duncan, 199 Mass. 121, 85 N.E. 186,17 L.R.A.(N.S.) 982. The fact of Miller's agency for defendants being unquestioned, I think it was a fair question for the jury whether it was within the scope of his authority, which must be largely implied from the circumstances, to enlist the aid of Block in the recovery of the missing car. An affirmative answer to that question is implicit in the verdict. To me it seems to have a reasonable basis in the evidence.
There remains the question whether Block was acting within his authority in pursuing the missing car. The mission of both Miller and Block being the recovery of that car, it cannot reasonably be supposed that either would not have pursued it on sight if pursuit appeared necessary to the accomplishment of their mission. Assuming for Block the authority attributed to him by the jury, he would have been derelict in his duty had he not taken prompt and energetic steps to recover the property of defendants which he was employed to retrieve, its repossession being his pressing and only mission of the moment.